       Case: 5:20-cr-00297-DCN Doc #: 6 Filed: 06/17/20 1 of 2. PageID #: 15




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )       Case No.5: 20 CR 297
                                                 )
                Plaintiff,                       )       Judge Donald C. Nugent
                                                 )
       v.                                        )       DEFENDANT’S MOTION FOR
                                                 )       PRE-PLEA PRESENTENCE REPORT
MATTHEW P. SLATZER,                              )       AS TO CRIMINAL HISTORY ONLY
                                                 )
               Defendant.                        )
                                                 )


       NOW COMES Defendant, by and through his attorney, and respectfully moves this

Honorable Court for an Order instructing the Probation Department to prepare a pre-plea

presentence report as to his criminal history only. The reasons for this Motion are explained below.

       Defendant has a complicated and extensive criminal history. A pre-plea pre-sentence

report as to same will lead to a swifter resolution of this matter.

       For all the foregoing reasons, Defendant respectfully requests an Order from this Court

instructing the Probation Department to prepare a pre-plea pre-sentence report as to his criminal

history.

                                               Respectfully submitted,


                                               s/Anthony J. Vegh
                                               Anthony J. Vegh
                                               526 Superior Ave., East
                                               Suite 220
                                               Cleveland, Ohio 44114
                                               P (216) 566-1424
                                               F (216) 566-1468
                                               avegh@vecchio-vegh.com
                                               (Ohio Bar Reg No. 0039603)
                                               Counsel for Defendant
      Case: 5:20-cr-00297-DCN Doc #: 6 Filed: 06/17/20 2 of 2. PageID #: 16




                                 CERTIFICATE OF SERVICE

       A copy of the foregoing was electronically served on this 17th day of June, 2020.
Notice of this filing will be sent to all counsel indicated on the electronic receipt by operation
of the Court’s electronic filing system. Parties may access this filing through the Court’s
system.


                                             s/Anthony J. Vegh
